DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are "digital position sensor" in claims 9 and 19 (interpreted consistent with [0024–25] of Applicant's original specification.)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112 (Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As demonstrated in the relevant section below, the specification fails to disclose sufficient corresponding structure to perform function of claims 9 and 19's "digital position sensor." These limitations are indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Such a limitation also lacks an adequate written description as required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. (See MPEP 2163.03 (VI)).

Claim Rejections - 35 USC § 112 (Indefinite Limitations) 
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 9, 11, 15, and 18–19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 11 recite "wherein the two rotating elements consist of two cooperating knurled gears." This limitation is troublesome for a few reasons. First, the limitation itself is indefinite because it is unclear whether each rotating element is a knurled gear (two total) or if each rotating element must two knurled gears (four total). The second issue surrounds the use of the transitional phrase "consist of." When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, there is an "exceptionally strong presumption that a claim term set off with ‘consisting of’ is closed to unrecited elements." (see MPEP 2111.03 II). Therefore, claims 2 and 11 could be read to require that the two rotating elements are closed off from other structures. This is idea is inconsistent the Applicant's specification which illustrates that the knurled gear is separate from the rotating element (see Figures 1–3 and ¶ 20) and that the rotating elements are associated with various shafts, brackets, bearings, etc., (Figure 3). 
For the purposes of searching and throughout the remainder of this action, the Examiner will interpret these limitations recite "comprise" instead of "consist" because this consistent with the Applicant's Figure 3 and ¶ 20.
Claims 12 – 19 are rejected for the same reasons via their dependency on claim 11.
As to claims 6 and 15, these claims recite "wherein the metal alloys are selected from the group consisting of steel, hardened steel, titanium, brass, and bronze." The trouble here lies with the use of "consisting of." While steel, hardened steel, brass, and bronze are all alloys, titanium is not. Therefore, the recitation of " wherein the metal alloys are selected from the group consisting …titanium…" is indefinite because the limitation conflicts with the understanding of one of ordinary skill in the art.
Claims 16 – 19 are rejected for the same reasons via their dependency on claim 15.
Claims 9 and 19's recitation of “a digital position sensor module operably connected to the extruder.” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While Applicant's specification states " [t]he digital position sensor 32 is preferably configured to detect a potential failure in the area of the extruded printed material [and] is further configured to increase print material feeding accuracy," this disclosure fails to provide any structure for performing the functional language. Therefore, Claims 9 and 19 are indefinite and arerejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
[AltContent: rect]Claims 9 and 18's recitation of "wherein the nozzle exhibits a conical shape with an opening angle that is at least 150 degrees" is confusing because the Applicant's specification is confusing and generally conflicts with the knowledge of one of ordinary skill in the art reading this limitation. One of ordinary skill in the art understands this limitation to capture the following idea:
[AltContent: textbox (wherein the nozzle exhibits a conical shape with an opening angle that is at least 150 degrees)] 
[AltContent: arrow]


Applicant's specification states "[t]he invention provides that the print nozzle 22 preferably exhibits a conical shape and an opening angle of at least 150-degrees (relative to the internal channel 20 of the print head 24), which together facilitate a proper flow of printing materials and which prevent unwanted soiling and occlusion." (see [0023]). This is understood as: 
[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (an opening angle of at least 150-degrees relative to the internal channel of the print head )][AltContent: arc]
    PNG
    media_image1.png
    316
    325
    media_image1.png
    Greyscale
 
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that any prior art reference, or combination of references, which arrive(s) at the following structure will also arrive at a conical shape and an opening angle of at least 150-degrees:
[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (Assumed claimed angle that is greater that greater than 15º degrees )][AltContent: arc]
    PNG
    media_image1.png
    316
    325
    media_image1.png
    Greyscale
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 17 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. When reading the preambles of claims 8 and 17 in the context of their respective claims, the recitations "a 3D printing machine that comprises the extruder of claim [1 or 16]" are not limiting because the body of the claims describe a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed inventions' limitations. Thus, the preamble of claims 8 and 17 are not considered a limitation and are of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. As such, one of ordinary skill in the art would understand that claims 8 and 17 fail to further limit the scope of claims 1 and 16, respectively. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. 
Applicant is advised that should claim 2 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1–5 and 7–8 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZINNIEL US Patent No. 6085957 in view of SWANSON PG Publication No. 20010030383.
As to claim 1, ZINNIEL and SWANSON make obvious an extruder for a 3D printing machine that is adapted to print with metallic filament substrates, which comprises :
	 two rotating elements, each of which is at least partially cylindrical, wherein the two rotating elements are positioned parallel to each other, with a first of the rotating elements being configured to rotate in a first direction and a second of the rotating elements being configured to rotate in a second opposite direction (Figure 1, 14; 4:14 – 34);
	 a transmission that is operably connected to at least one end of each of the two rotating elements, wherein the transmission is configured to drive rotation of the rotating elements in the first direction and the second opposite direction (24; 4:51 – 58)
	 a metallic filament contact zone located in a cylindrical area of each of the two rotating elements (Figure 1). 
	However, ZINNIEL fails to disclose a flexible coating that at least partially covers the metallic filament contact zone, wherein the flexible coating is configured to be removed and replaced by an operator of the 3D printing machine. 
	SWANSON teaches a flexible coating that at least partially covers the metallic filament contact zone, wherein the flexible coating is configured to be removed and replaced by an operator of the 3D printing machine (Figure 1, 22; ¶36).
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of SWANSON with the disclosure of ZINNIEL for the benefit of grabbing the filament between the two rotating elements (as taught by SWANSON at ¶ 36).
	As to claim 2, ZINNIEL and SWANSON make obvious the extruder of claim 1.
ZINNIEL further discloses wherein the two rotating elements consist of two cooperating knurled gears (see the gears illustrated in Figure 1 which are axially aligned with 14).
	As to claim 3, ZINNIEL and SWANSON make obvious the extruder of claim 1.
The office combination above would arrive at a rubber flexible coating (as taught by SWANSON at ¶ 36).
This coating is the same as that disclosed by the Applicant (see ¶ 22 of Applicant upon stress original specification filed on 07/31/2020).
ZINNIEL and SWANSON, by arriving at the same coating disclosed by the Applicant, are considered to arrive at a flexible coating exhibits a hardness between 20D and 70D, as measured on a Schore scale. 
Alternatively, one of ordinary skill in the art would be motivated to try various types of rubber coatings for the benefit of gripping the filament (as taught by SWANSON at ¶ 36). This would naturally lead to using a rubber with a hardness between 20D and 70D even if they weren't focusing on the actual Schore hardness of the rubber. 
	As to claim 4, ZINNIEL and SWANSON make obvious the extruder of claim 1. 
ZINNIEL further teaches, albeit in a separate embodiment illustrated in Figure 3, wherein the metallic filament contact zone of at least one of the rotating elements exhibits a reduced diameter area (see Figure 3, 42; 5:29 –54).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate these teachings into the combination above for the benefit of enabling the rotating elements to adaptive filaments of different sizes (as taught by ZINNIEL at 5:45–53).
The obvious combination above would arrive at wherein the reduced diameter area is dimensioned to create space between an exterior surface of the metallic filament contact zone and the flexible coating. 
	As to claim 5, ZINNIEL and SWANSON make obvious the extruder of claim 1.
The office combination above would arrive at a rubber flexible coating that provides the benefit of gripping the filament (see rejection and above and SWANSON at ¶ 36).
As to claim 7, ZINNIEL and SWANSON make obvious the extruder of claim 1.
ZINNIEL further discloses structure wherein the extruder is configured to advance metallic filament substrates towards a print head (16) and structure capable of using the metallic filament substrates between 50% and 85% metal. 
	As to claim 8, ZINNIEL and SWANSON make obvious a 3D printing machine that comprises the extruder of claim 1 (see ZINNIEL at Figure 1). 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZINNIEL US Patent No. 6085957 and SWANSON PG Publication No. 20010030383, as applied in the rejection of claim 1 above, and in further view of LABOSSIERE PG Publication No. 20070003656.
	As to claim 6, ZINNIEL and SWANSON make obvious the extruder of claim 1.
However, ZINNIEL and SWANSON are silent to the material of the rotating element and, therefore, fail to disclose wherein the rotating elements comprise a material selected from the group consisting of plastic, metal, and metal alloys, wherein the metal alloys are selected from the group consisting of steel, hardened steel, titanium, brass, and bronze. 
LABOSSIERE teaches wherein the rotating elements comprise a material selected from the group consisting of metal and metal alloys, wherein the metal alloys are selected from the group consisting of steel, hardened steel (Figure 8 ¶51). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the specific teachings of LABOSSIERE into the generic disclosure ZINNIEL for the benefit of rotating elements with good durability (as taught by LABOSSIERE at ¶51). 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZINNIEL US Patent No. 6085957 and SWANSON PG Publication No. 20010030383, as applied in the rejection of claim 8 above, and in further view of LUNDWALL PG Publication No. 20150147427.
	As to claim 9, ZINNIEL and SWANSON make obvious the 3D printing machine of claim 8. 
ZINNIEL further discloses which further comprises:
	 a print head (16) that includes a channel (Figure 1), a heater (see melting unit discussed 2:59 – 65) and nozzle (17) wherein the nozzle exhibits a conical shape (Figure 1), and 
	a digital position sensor module operably connected to the extruder (Figures 4–7) which would have been obvious incorporate into the modified embodiment of ZINNIEL's Figure 1 for the benefit of monitoring the cross section of the filament (as taught by ZINNIEL at 5:25–28; 5:50–52; 6:4–10; 6:20–27 etc.) 
	ZINNIEL is silent to the type of heater and the opening angle and, therefore, fails to dislcose a heating block and wherein the nozzle exhibits a conical shape with an opening angle that is at least 150 degrees (see claim interpretation above).
	LUNDWALL teaches a print head a channel, heating block, and nozzle, wherein the nozzle exhibits a conical shape with an opening angle that is at least 15 degrees (Figure 2D).
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the specific teachings of LUNDWALL into the generic disclosure of modified ZINNIEL for the benefit of heating the filament so that it extrudes out the nozzle's tip (as taught by LUNDWALL at ¶17–18).
Claim(s) 10–14 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZINNIEL US Patent No. 6085957 in view of SWANSON PG Publication No. 20010030383.
As to claim 10, ZINNIEL and SWANSON make obvious an extruder for a 3D printing machine that is adapted to print with metallic filament substrates, which comprises :
	 two rotating elements, each of which is at least partially cylindrical, wherein the two rotating elements are positioned parallel to each other, with a first of the rotating elements being configured to rotate in a first direction and a second of the rotating elements being configured to rotate in a second opposite direction (Figure 1, 14; 4:14 – 34);
	 a transmission that is operably connected to at least one end of each of the two rotating elements, wherein the transmission is configured to drive rotation of the rotating elements in the first direction and the second opposite direction (24; 4:51 – 58)
	 a metallic filament contact zone located in a cylindrical area of each of the two rotating elements (Figure 1). 
	However, ZINNIEL fails to disclose a flexible coating that at least partially covers the metallic filament contact zone, wherein the flexible coating is configured to be removed and replaced by an operator of the 3D printing machine. 
	SWANSON teaches a flexible coating that at least partially covers the metallic filament contact zone, wherein the flexible coating is configured to be removed and replaced by an operator of the 3D printing machine (Figure 1, 22; ¶36).
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of SWANSON with the disclosure of ZINNIEL for the benefit of grabbing the filament between the two rotating elements (as taught by SWANSON at ¶ 36).
	As to claim 11, ZINNIEL and SWANSON make obvious the extruder of claim 10.
ZINNIEL further discloses wherein the two rotating elements consist of two cooperating knurled gears (see the gears illustrated in Figure 1 which are axially aligned with 14).
	As to claim 12, ZINNIEL and SWANSON make obvious the extruder of claim 11.
The office combination above would arrive at a rubber flexible coating (as taught by SWANSON at ¶ 36).
This coating is the same as that disclosed by the Applicant (see ¶ 22 of Applicant upon stress original specification filed on 07/31/2020).
ZINNIEL and SWANSON, by arriving at the same coating disclosed by the Applicant, are considered to arrive at a flexible coating exhibits a hardness between 20D and 70D, as measured on a Schore scale. 
Alternatively, one of ordinary skill in the art would be motivated to try various types of rubber coatings for the benefit of gripping the filament (as taught by SWANSON at ¶ 36). This would naturally lead to using a rubber with a hardness between 20D and 70D even if they weren't focusing on the actual Schore hardness of the rubber. 
	As to claim 13, ZINNIEL and SWANSON make obvious the extruder of claim 12. 
ZINNIEL further teaches, albeit in a separate embodiment illustrated in Figure 3, wherein the metallic filament contact zone of at least one of the rotating elements exhibits a reduced diameter area (see Figure 3, 42; 5:29 –54).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate these teachings into the combination above for the benefit of enabling the rotating elements to adaptive filaments of different sizes (as taught by ZINNIEL at 5:45–53).
The obvious combination above would arrive at wherein the reduced diameter area is dimensioned to create space between an exterior surface of the metallic filament contact zone and the flexible coating. 
	As to claim 14, ZINNIEL and SWANSON make obvious the extruder of claim 13.
The office combination above would arrive at a rubber flexible coating that provides the benefit of gripping the filament (see rejection and above and SWANSON at ¶ 36).
Claim(s) 15–17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZINNIEL US Patent No. 6085957 and SWANSON PG Publication No. 20010030383, as applied in the rejection of claim 14 above, and in further view of LABOSSIERE PG Publication No. 20070003656.
As to claim 15, ZINNIEL and SWANSON make obvious the extruder of claim 14.
However, ZINNIEL and SWANSON are silent to the material of the rotating element and, therefore, fail to disclose wherein the rotating elements comprise a material selected from the group consisting of plastic, metal, and metal alloys, wherein the metal alloys are selected from the group consisting of steel, hardened steel, titanium, brass, and bronze. 
LABOSSIERE teaches wherein the rotating elements comprise a material selected from the group consisting of metal and metal alloys, wherein the metal alloys are selected from the group consisting of steel, hardened steel (Figure 8 ¶51). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the specific teachings of LABOSSIERE into the generic disclosure ZINNIEL for the benefit of rotating elements with good durability (as taught by LABOSSIERE at ¶51). 
	As to claim 16, ZINNIEL, SWANSON, and LABOSSIERE make obvious the extruder of claim 15. 
ZINNIEL further discloses structure wherein the extruder is configured to advance metallic filament substrates towards a print head (16) and structure capable of using the metallic filament substrates between 50% and 85% metal. 
	As to claim 17, ZINNIEL and SWANSON make obvious a 3D printing machine that comprises the extruder of claim 16 (see ZINNIEL at Figure 1). 
Claim(s) 18–19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZINNIEL US Patent No. 6085957 SWANSON PG Publication No. 20010030383, and LABOSSIERE PG Publication No. 20070003656, as applied in the rejection of claim 17 above, and in further view of LUNDWALL PG Publication No. 20150147427.
	As to claim 18, ZINNIEL, SWANSON, and LABOSSIERE make obvious the extruder of claim 17. 
ZINNIEL further discloses which further comprises:
	 a print head (16) that includes a channel (Figure 1), a heater (see melting unit discussed 2:59 – 65) and nozzle (17) wherein the nozzle exhibits a conical shape (Figure 1).
ZINNIEL is silent to the type of heater and the opening angle and, therefore, fails to dislcose a heating block and wherein the nozzle exhibits a conical shape with an opening angle that is at least 150 degrees (see claim interpretation above).
	LUNDWALL teaches a print head a channel, heating block, and nozzle, wherein the nozzle exhibits a conical shape with an opening angle that is at least 15 degrees (Figure 2D).
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the specific teachings of LUNDWALL into the generic disclosure of modified ZINNIEL for the benefit of heating the filament so that it extrudes out the nozzle's tip (as taught by LUNDWALL at ¶17–18).
	 As to claim 19, ZINNIEL, SWANSON, and LABOSSIERE make obvious the extruder of claim 18. 
	ZINNIEL further discloses a digital position sensor module operably connected to the extruder (Figures 4–7) which would have been obvious incorporate into the modified embodiment of ZINNIEL's Figure 1 for the benefit of monitoring the cross section of the filament (as taught by ZINNIEL at 5:25–28; 5:50–52; 6:4–10; 6:20–27 etc.).
Conclusion


	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/Examiner, Art Unit 1743